 4:15-cr-03091-RGK-CRZ Doc # 528 Filed: 06/29/20 Page 1 of 1 - Page ID # 5219



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                              4:15CR3091

       vs.
                                                     MEMORANDUM AND ORDER
SHARON A. ELDER,

                        Defendant.


      I received a letter from Supervising United States Probation Officer Aaron
Kurtenbach dated June 29, 2020. A copy was provided to counsel. I then held a telephone
conference with counsel and Mr. Kurtenbach.

        Ms. Elder has been released by the Bureau of Prisons pursuant to the provisions of
18 U.S.C. § 3624(c)(2), as amended by the Cares Act. That then forced me to consider
whether I should deny without prejudice the pending motion to reduce the defendant’s
sentence for compassionate release. Filing no. 516. After a telephone conference with
counsel, counsel for the government agreed that I should deny the motion without
prejudice. Mr. Creager preferred that I grant the motion but had no objection to my proposal
that I deny it without prejudice. Therefore,

       IT IS ORDERED that:

      (1)    Filing no. 516, the motion to reduce sentence for compassionate release, is
denied without prejudice.

       (2)   The Clerk of Court shall file Mr. Kurtenbach’s letter dated June 29, 2020, as
a sealed document.

       (3)    The briefing schedule is cancelled.

       June 29, 2020.                            BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge
